Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	In the office action of 12/08/2021, the examiner objected to the drawings as not showing the limitation “sidewall of the second die extends laterally beyond a sidewall of the first die” of claim 15.  The amendment of 1/10/2021 renders this objection moot.  Therefore, the drawings objection of 12/08/2021 is hereby withdrawn.

Election/Restrictions
Claims 1 and 9 are allowed.  Claim 9 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art teaches a package structure, comprising: a first die having a first bonding conductor and a second bonding conductor; a second die having a third bonding conductor, wherein the second die is electrically bonded to the first die, with a hybrid bonding interface existed between the second die and the first die, and the third bonding conductor is electrically bonded to the first bonding conductor; an insulation structure, disposed on the first die and laterally surrounding the second die; a through via, laterally aside the second die and penetrating through the insulation structure to electrically connect to the first die, wherein the through via lands on the second bonding conductor of the first die, wherein the through via comprises a first barrier layer and a conductive post on the first barrier layer; a dielectric layer on the second die and the insulation structure; and a redistribution layer, embedded in the dielectric layer and electrically connected to the through via, the redistribution layer comprises a second barrier layer and a conductive layer on the second barrier layer, wherein the conductive layer of the redistribution layer is in contact with the conductive post of the through via. (See office action of 12/08/2021).  However, the prior art does not explicitly teach nor render obvious the limitations above, wherein the second die comprises a through substrate via electrically connected to the redistribution layer, and the conductive layer of the redistribution layer is separated from the through substrate via by the second barrier layer therebetween.
Regarding claim 9, the prior art teaches a package structure, comprising: a first die having a first bonding conductor and a second bonding conductor; a second die having a third bonding conductor, wherein the second die is electrically bonded to the first die, with a hybrid bonding interface eiste -between the second die and the first die, and the third bonding conductor is electrically bonded to the 
Regarding claim 16, the prior art teaches a method of manufacturing a package structure, comprising: electrically bonding a second die to a first die through hybrid bonding, and a hybrid bonding interface exists between the second die and the first die, wherein the first die has a first bonding conductor and a second bonding conductor, the second die has a third bonding conductor, and the third bonding conductor is electrically bonded to the first bonding conductor; forming an insulation structure on the first die and laterally surrounding the second die; forming a dielectric layer on the second die and the insulation structure; forming a through via penetrating through the insulation structure to electrically connect to the first die, wherein the through via is laterally aside the second die and embedded in the insulation structure, and the through via lands on the second bonding conductor of the first die; and forming a redistribution layer embedded in and penetrating through the dielectric layer and electrically connected to the through via, wherein the through via and the redistribution layer share a barrier layer and a conductor over the barrier layer, wherein the through via is formed after forming the dielectric layers.   However, the prior art does not explicitly teach nor render obvious the limitations above, wherein the second die comprises a through substrate via, a portion of the redistribution layer is 
Remaining claims depend variously from claims 1, 9, or 16, and are allowable for the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/THS/
Examiner, AU 2817

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812